Citation Nr: 0316121	
Decision Date: 07/16/03    Archive Date: 07/22/03

DOCKET NO.  97-31 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of neck 
injury.

2.  Entitlement to service connection for residuals of low 
back injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. B. Skinner, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1969 to 
January 1972.

In May 1997, the RO denied, inter alia, service connection 
for lower back and neck disorders.   In August 1997, the 
veteran filed a notice of disagreement and the RO issued a 
statement of the case (SOC) later the same month on the 
issues of service connection for residuals of low back and 
neck injuries.  The veteran filed a substantive appeal in 
November 1997.  

In May 2002, the Board is undertook additional development of 
the issues on appeal, pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2) (2002).  

As a final preliminary matter, the Board notes that, in June 
2001, the veteran filed another claim for, among other 
things, nonservice-connected pension benefits.  According to 
a report of contact dated in January 2002, the veteran wished 
to withdraw his claim for non-service-connected pension 
benefits, as he was approved for Social Security benefits.  
However, the veteran's subsequent written statement, 
submitted to the RO later the same month, indicated that he 
wished the RO "to rate his pension claim."  This matter is 
referred to the RO for appropriate action.  Furthermore, by 
letter dated in November 2001, the RO indicated that it would 
review the veteran's prior claims of service connection for 
resting tremor, osteoarthritis, right elbow, hypertension, 
rhinitis, left knee injury, chronic obstructive pulmonary 
disease (COPD), and post-traumatic stress disorder (PTSD), 
pursuant to the Veteran's Claims Assistance Act of 2000.  
However, there is no subsequent rating decision associated 
with the record regarding the listed issues.  This matter is 
also referred to the RO for appropriate action.  




REMAND

The veteran contends that he currently suffers residuals of 
neck and back injury.  Specifically, the veteran contends 
that he injured his back and neck following a fall from a 
ladder in service.  The Board preliminary review of the file 
reveals that additional action by the RO is warranted with 
respect to both claims.

The RO last reviewed the matters on appeal in November 
2001,at which time a supplemental SOC (SSOC) was issued.  
Since then, additional evidence that has been added to the 
claims file pursuant to the Board's development include 
records from the Social Security Administration (SSA) and 
records from private treatment sources, K. Boone, M.D., and 
Carolina Chiropractic Center.  The Board also determined that 
a VA examination should be provided.  However, the Board is 
unable to render a decision on the basis of the 
aforementioned evidence, or continue proposed development, at 
this time. 

The provision of 38 C.F.R. § 19.9 essentially conferring upon 
the Board jurisdiction to adjudicate claims on the basis of 
evidence developed by the Board, but not reviewed by the RO, 
has recently been held to be invalid.  Disabled American 
Veterans (DAV) v. Secretary of Veterans Affairs (Secretary), 
327 F.3d 1339 (Fed. Cir. 2003).  In view of that decision, 
and the deficiency noted below, a remand of this matter is 
necessary to avoid any prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1995).  Hence, this matter must be 
returned to the RO for consideration of the claim in light of 
all pertinent evidence and legal authority, to include the 
evidence added to the record since the November 2001 SSOC.  

The Board also notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In this regard, the Board finds that the development 
originally pursued by the Board in May 2002 should be 
completed.  In this regard, the Board notes that the records 
obtained from the SSA indicate that the veteran has been 
diagnosed with chronic cervical and lumbar sprain, and that 
radiological findings include evidence of mild degenerative 
changes with disc space narrowing at the L-4 to S-1 level.  
Furthermore, service medical records corroborate the 
veteran's allegations of injury from a fall in service, and 
include a related diagnosis of lumbosacral strain.  However, 
no evidence of record addresses the matter of whether it is 
as least as likely as not that the veteran's injury in 
service is related to any current back or neck disorder.  
Therefore, the Board finds that additional development is 
warranted.  The VCAA and implementing regulations provide 
that VA examinations should be ordered to address matters 
that require medical knowledge, to include the question of 
nexus, if needed to resolve the issue on appeal.  See 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  Since 
there is no competent evidence of record addressing the issue 
of nexus, further examination of the veteran is warranted.

The veteran is herein advised that, in keeping with VA's duty 
to assist, the purpose of any examination requested pursuant 
to this remand is to obtain information or evidence that may 
be dispositive of the appeal.  See Connolly v. Derwinski, 1 
Vet. App. 566, 569 (1991).  If the veteran fails to report 
for any scheduled examination, a decision shall be based on 
the evidence of record.  See 38 C.F.R. § 3.655.  

The development action described above is consistent with the 
duties imposed by the VCAA.  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the 
VCAA.  Hence, in addition to the action requested above, the 
RO should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.  If the RO again denies 
either of the claims, the SSOC issued to the veteran and his 
representative explaining the reasons for the denial must 
include citation to and discussion of all additional, 
pertinent legal authority considered, to include the legal 
authority codifying/implementing the VCAA that is pertinent 
to the current claims (e.g., 38 C.F.R. §§ 3.102, 3.159) (not 
cited to in the November 2001 SSOC).  

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
his representative for the purpose of 
determining whether there are any 
additional arguments to present on the 
veteran's behalf or evidence to submit in 
support of his claims.  

2.  If the veteran responds and provides 
sufficient information, and, if 
necessary, authorization for additional, 
outstanding pertinent medical evidence, 
the RO should attempt to obtain such 
evidence, following the procedures 
prescribed in 38 C.F.R. § 3.159.  All 
records and/or responses received should 
be associated with the claims file. 

3.  After the veteran responds and all 
available records and/or responses are 
associated with the claims file, or a 
reasonable time period for the veteran's 
response has expired, the RO should 
arrange the veteran to undergo VA 
orthopedic examinations at an appropriate 
VA medical facility.  The entire claims 
file must be made available to the 
physician designated to examine the 
veteran and the examination report should 
include discussion of the veteran's 
documented medical history and 
assertions.  All indicated studies and 
tests should be accomplished, and all 
clinical findings should be reported in 
detail and clinically correlated to a 
specific diagnosis.  With respect to any 
currently diagnosed back disorder, the 
examiner should render an opinion, 
consistent with sound medical principles, 
as to whether the disability is, as least 
as likely as not, medically related to 
service, to include injury following a 
fall in 1970.  The examiner should set 
forth all examination findings, along 
with the complete rationale for the 
conclusions reached, in a printed 
(typewritten) report.

4.  If the veteran fails to report to any 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination sent to the 
veteran. 

5.  To help avoid future remand, the RO 
must ensure that the requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and/or development required 
by the VCAA has been accomplished.  

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims on the 
merits in light of all pertinent evidence 
and legal authority.  

8.  If any benefits sought on appeal 
remain denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC (to include citation to 
and discussion of all pertinent 
additional legal authority considered-to 
specifically include the revised 
38 C.F.R. §§ 3.102 and 3.159-and  full 
reasons and bases for the RO's 
determinations) and afford them the 
appropriate period of time for written or 
other response thereto before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' 


Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2002) (Historical and Statutory Notes).  In addition, 
VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




